Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10 and 24 of U.S. Patent No.10,960,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the limitations of the claims pending in the current application in addition to other limitations not claimed by the pending claims. Other dependent claims include limitations that are obvious such as allowing the dumb charger to provide a charging signal to the electric device responsive to a reservation control signal provided by the control server for a reservation period establish through the control server which are common features of remote controlled vehicle charging stations for the benefit of allowing the vehicle access to charging during a reserved time slot.
Current application
Patent#10,960,782
Claim 1:
An adapter for converting a dumb charger into a smart charger, comprising: 
a first input interface for interconnecting the adapter with a first charging connector of the dumb charger; a second input interface for interconnecting the adapter with a second charging connector of an electric device; a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger; and control circuitry interconnecting the first input interface with the second input interface, the control circuitry providing a power connection for selectively providing power from the first input interface to the second input interface responsive to commands received over the wireless communications interface.





Claim 1:
An adapter for converting a dumb charger into a smart charger, comprising: 
a first input interface for interconnecting the adapter with a first charging connector of the dumb charger; a second input interface for interconnecting the adapter with a second charging connector of an electric device; a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger; and control circuitry interconnecting the first input interface with the second input interface via a signaling connection for providing communications between the first input interface and the second input interface, the control circuitry further providing a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface and the signaling connection.
Claim 2:
The adapter of Claim 1, wherein the control circuitry controls operation of the adapter responsive to control signals received from a remote server via the wireless communications interface.
Claim 7:
The adapter of claim 1, wherein the control circuitry further includes a remote control unit for controlling operation of the adapter responsive to control signals received from a remote server via the wireless communications interface.

Claim 3:
The adapter of Claim 1, wherein the control circuitry registers the dumb charger with a remote server via the wireless communications interface responsive to connection of the dumb charger to the first input interface.
Claim 9:
The adapter of claim 1, wherein the control circuitry registers the dumb charger with a remote server via the wireless communications interface responsive to connection of the dumb charger to the first input interface.
Claim 4:
The adapter of Claim 1, wherein the control circuitry causes the adapter to enter a standby mode upon completion of a registration process and enters a charging mode responsive to connection of the electric device to the second input interface and authorization of charging through the wireless communications interface.
Claim 10:
The adapter of claim 1, wherein the adapter enters a standby mode upon completion of a registration process and enters a charging mode responsive to connection of the electric device to the second input interface and authorization of charging through the wireless communications interface.
Claim 6:
The adapter of Claim 1, wherein the control circuitry powers up the adapter responsive to connection of the first input interface with the first charging connector of the dumb charger from an internal power source of the adapter.
Claim 5:
The adapter of claim 1, wherein the control circuitry further includes a power sensing and control unit for charging a rechargeable battery for providing power to the adapter using at least one of inductive charging.

Claim 7:
The adapter of Claim 1, wherein the control circuitry simulates a charger to the connected electric device responsive to connection of the electric device to the second input interface.
Claim 8:
The adapter of claim 1, wherein the control circuitry simulates operation of the dumb charger to the electric device responsive to connection of the electric device to the second input interface prior to authorization of charging through the wireless communications interface.
Claim 8:
An adapter for converting a dumb charger into a smart charger, comprising: a first input interface for interconnecting the adapter with a first charging connector of the dumb charger; a second input interface for interconnecting the adapter with a second charging connector of an electric device; a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger; and control circuitry interconnecting the first input interface with the second input interface for controlling operation of the adapter responsive to control signals received from a remote server via the wireless communications interface (claim 7), wherein the control circuitry registers the dumb charger with a remote server via the wireless communications interface responsive to connection of the dumb charger to the first input interface and enters a standby mode upon completion of a registration process (claim 10).
Claim 1:
An adapter for converting a dumb charger into a smart charger, comprising: a first input interface for interconnecting the adapter with a first charging connector of the dumb charger; a second input interface for interconnecting the adapter with a second charging connector of an electric device; a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger; and control circuitry interconnecting the first input interface with the second input interface via a signaling connection for providing communications between the first input interface and the second input interface, the control circuitry further providing a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface and the signaling connection.
Claim 7
The adapter of claim 1, wherein the control circuitry further includes a remote control unit for controlling operation of the adapter responsive to control signals received from a remote server via the wireless communications interface.
Claim 10:
The adapter of claim 1, wherein the adapter enters a standby mode upon completion of a registration process and enters a charging mode responsive to connection of the electric device to the second input interface and authorization of charging through the wireless communications interface.


Claim 9:
The adapter of Claim 8, wherein the control circuitry provides a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface.
Claim 1:
… the control circuitry further providing a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface and the signaling connection.


Claim 12:
The adapter of Claim 8, wherein the control circuitry powers up the adapter responsive to connection of the first input interface with the first charging connector of the dumb charger from an internal power source of the adapter.
Claim 5:
The adapter of claim 1, wherein the control circuitry further includes a power sensing and control unit for charging a rechargeable battery for providing power to the adapter using at least one of inductive charging.

Claim 13:
The adapter of Claim 8, wherein the control circuitry simulates a charger to the connected electric device responsive to connection of the electric device to the second input interface.
Claim 8:
The adapter of claim 1, wherein the control circuitry simulates operation of the dumb charger to the electric device responsive to connection of the electric device to the second input interface prior to authorization of charging through the wireless communications interface.
Claim 14:
A system, comprising: a plurality of adapters each for converting a dumb charger into a smart charger having remote network communications connectivity and control, each of the plurality of adapters plugged into a charging connector of an associated dumb charger, each of the adapters comprising: 



a first input interface for interconnecting the adapter with a first charging connector of the dumb charger; 

a second input interface for interconnecting the adapter with a second charging connector of an electric device; 
a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger; and 

control circuitry interconnecting the first input interface with the second input interface for controlling operation of the adapter responsive to control signals received via the wireless communications interface; a control server remotely located from and connected to each of the plurality of adapters via wireless communications links with each of the wireless communications interfaces; wherein the control circuitry registers the dumb charger associated with the adapter with the control server via the wireless communications interface responsive to connection of the dumb charger to the first input interface of the adapter and enters a standby mode upon completion of a registration process; wherein the control circuitry enables selective access to the dumb charger to provide a charging signal to the electric device responsive to a reservation control signal provided by the control server for a reservation period establish through the control server.
Claim 24:
A system comprising a plurality of adapters for converting a dumb charger within a mobile charging station into a smart charger within the mobile charging station having remote network communications connectivity and control, each of the plurality of adapters plugged into a charging connector of an associated dumb charger of the mobile charging station, each of the adapters comprising: 
a first input interface for interconnecting the adapter with a first charging connector of the associated dumb charger within the mobile charging station;
 a second input interface for interconnecting the adapter with a second charging connector of an electric vehicle; 
a wireless communications interface for providing wireless connectivity to the adapter, the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the associated dumb charger within the mobile charging station; and 
control circuitry interconnecting the first input interface with the second input interface via a signaling connection for providing communications between the first input interface and the second input interface, the control circuitry further providing a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface and the signaling connection; and a control server remotely located from and connected to each of the plurality of adapters via wireless communications links, the control server further including an artificial intelligence system (AIS) to manage the mobile charging stations over a wireless connection and to provide dynamic scheduling of a charging rendezvous between the electric vehicle and the mobile charging station, wherein the control server controls validation of users attempting to charge the electric vehicle and controls the charging of the electric vehicle using commands sent to the plurality of adapters via the wireless communications links.


Claim 10:
The adapter of claim 1, wherein the adapter enters a standby mode upon completion of a registration process and enters a charging mode responsive to connection of the electric device to the second input interface and authorization of charging through the wireless communications interface.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIFTAKHOV (US 2017/0250550 A1, hereinafter MIFTAKHOV).	

    PNG
    media_image1.png
    595
    832
    media_image1.png
    Greyscale

As per claim 1, MIFTAKHOV discloses an adapter for converting a dumb charger into a smart charger (See Par.14, discloses “the adapter instantly transforms any unmanaged/legacy power source into a managed power source… a dedicated smart or dumb EVSE at home or work, or a commercial EVSE”), comprising:
a first input interface for interconnecting the adapter with a first charging connector of the dumb charger (See Fig.2A, Item#A1, discloses a first interface for connecting to dumb charger 206-A);
a second input interface for interconnecting the adapter with a second charging
connector of an electric device (See Fig.2A, Item#A2, discloses a second interface for connecting to vehicle 230-A);
a wireless communications interface for providing wireless connectivity to the adapter (See Fig.2A, Items#223, discloses a communication module comprising a transceiver 223-A and antenna 221 to communicate with remote server [Fig.1, Item#700] as disclosed in Par.42) , the wireless connectivity initiated responsive to connection of the first input interface with the first charging connector of the dumb charger (See Fig.2A, discloses the adapter receives its power via lines from the EVSE 206-A and does not include an internal power supply. The controller and transceiver receive starting power from the EVSE); and
control circuitry interconnecting the first input interface with the second input
interface (See Fig.2A, Item#216-C, discloses a controller which controls the connection between the EVSE 206-A and the vehicle 230-A), the control circuitry providing a power connection for selectively providing power from the first input interface to the second input interface responsive to commands received over the wireless communications interface (See Para.42,69 and Fig.6A, Steps#602-A, 614-616, disclose the data (adapter location and status) is fed back to the server and the server responds by allowing vehicle charging according to EVSE output C1 or provides an overriding instruction to the adapter to limit the charging of the vehicle to balance the grid or avoid higher cost. The controller provides signal C2 which limits the amount of charging output according to the server signal. The examiner explains that in case of a maxed grid, the server will send a signal of “0” output while when the grid is off peak and has the capacity, the remote server will allow the vehicle to charge at one of a plurality of levels. Therefore the controller selectively provides power connection from the first interface to the second interface).

As per claim 2, MIFTAKHOV discloses the adapter of claim 1 as discussed above, wherein the control circuitry controls operation of the adapter responsive to control signals received from a remote server via the wireless communications interface (See Par.42, discloses “A selector signal is input to switch S2 from auxiliary functions block 222, and in different embodiments can be sourced locally from logic 234, or can be provided wirelessly via transceiver 233-A, antenna 221. If sourced externally, selector signal is driven by either load server module 700 of FIG. 1”).

	As per claim 7, MIFTAKHOV discloses (See Par.12, discloses “the adapter apparatus includes a power management module (“PMM”) that generates a simulated control signal that can replace an authentic control signal normally generated from electric vehicle service equipment (“EVSE”) power supply”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIFTAKHOV in view of NISHIDA (US 2014/0028257 A1, hereinafter NISHIDA).
As per claim 3, MIFTAKHOV discloses the adapter of claim 1 as discussed above, MIFTAKHOV further discloses the adaptor upon connection to the EVSE, initializes and sends status and location to the server (See Fig.6A, Step#602A and Par.59). However MIFTAKHOV does not disclose wherein the control circuitry registers the dumb charger with a remote server via the wireless communications interface responsive to connection of the dumb charger to the first input interface.
NISHIDA discloses a vehicle charging system wherein the vehicle communicates station identification information to a server which registers the charging station (See Par.46, discloses that the vehicle communicates station information such as location, standard of specification of charging and the server registers the charging station to its database).
MIFTAKHOV and NISHIDA are analogous art since they both deal with vehicle charging. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIFTAKHOV with that of NISHIDA by MIFTAKHOV with that of NISHIDA such that the adaptor registers the dumb charger for the benefit of allowing the server to accurately control the output of different charging stations to balance the grid or to allow the server to guide the vehicle to the nearest charging station.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIFTAKHOV in view of HARPER et al. (US 2016/0144728 A1, hereinafter HARPER).
As per claim 6, MIFTAKHOV discloses the adapter of claim 1 as discussed above, however MIFTAKHOV does not disclose wherein the control circuitry powers up the adapter responsive to connection of the first input interface with the first charging connector of the dumb charger from an internal power source of the adapter.
HARPER discloses an adapter for converting a dumb charger unto a smart charger wherein the control circuitry powers up the adapter responsive to connection of the first input interface with the first charging connector of the dumb charger from an internal power source of the adapter (See Par.34, discloses the smart charging module 130 can include a rechargeable power source (not shown), for example, a Li-ion battery, a Ni-Cad battery, or any other suitable rechargeable power source).
MIFTAKHOV and HARPER are analogous art since they both deal with battery charging. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIFTAKHOV with that of HARPER by adding a battery to provide power to control circuitry for the benefit of allowing the adapter to communicate with the server without withdrawing power from the charger.

Allowable Subject Matter
Claims 8-19 are allowed (Please see double patenting rejection).

Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
As per claims 4, 8, the prior art does not disclose or suggest the following limitation: 
“…wherein the control circuitry registers the dumb charger with a remote server via the wireless communications interface responsive to connection of the dumb charger to the first input interface and enters a standby mode upon completion of a registration process.”. Dependent Claims 5 and 9-13 are also allowable. 

As per claim 14, the prior art does not disclose or suggest the following:
“with the control server via the wireless communications interface responsive to connection of the dumb charger to the first input interface of the adapter and enters a standby mode upon completion of a registration process; wherein the control circuitry enables selective access to the dumb charger to provide a charging signal to the electric device responsive to a reservation control signal provided by the control server for a reservation period establish through the control server.” Dependent claims 15-19 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859